                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                            DOC #: _________________
                                                                    DATE FILED: 5/6/2021
               -against-
                                                                           19 Cr. 391-5 (AT)
WILKIN DE LOS SANTOS,
                                                                                ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       The trial scheduled for August 9, 2021, is ADJOURNED sine die. The Court, utilizing
the procedures within this District governing the scheduling of jury trials during the COVID-19
pandemic, will seek to schedule a jury trial for the third calendar quarter of 2021. By July 16,
2021, the parties shall submit blackout dates for trial.

        The time between August 9, 2021, and October 1, 2021, is excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The Court finds that the ends of
justice served by granting the exclusion outweigh the best interests of the public and Defendant
in a speedy trial, because such an extension is necessary to efficiently administer the Court’s
docket consistent with public safety.

        The deadlines for pretrial filings set out in the Court’s January 6, 2021 Order, ECF No.
102, are ADJOURNED as follows:

   1. The parties shall file any motions in limine by August 2, 2021. The parties shall file any
      opposition to any motions in limine by August 9, 2021.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by August 2, 2021. For any proposed voir dire question, request to charge,
      or section of the verdict form on which the parties cannot agree, each party shall clearly
      set forth its proposal and briefly state why the Court should use that question, charge, or
      verdict form section, with citations to supporting authority. The parties shall include with
      their proposed voir dire questions a brief description of the case and a list of names and
      places likely to be mentioned at trial, both to be read to prospective jurors during jury
      selection. At the time of filing, the parties shall submit two courtesy copies of the
      proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.
   4. The final pretrial conference scheduled for August 2, 2021 is ADJOURNED sine die.

      SO ORDERED.

Dated: May 6, 2021
       New York, New York




                                            2
